DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species B of Figs. 4, 5, and 7 in the reply filed on 12/06/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9 and 17 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Shiao (US Patent No. 6209423).

A driving head structure of a socket wrench, comprising: 
an assembling base (elements 640, 62, 610 and 61); 
a connecting base (see top end portion 64 and see annotated drawing labeled Drawing 9-1) disposed on the assembling base (elements 640, 62, 610 and 61) and comprising a plurality of convex curved surfaces (see annotated drawing labeled Drawing 9-1; see also figure 10 side view); and 
a joint portion (post 63) disposed on the connecting base (see top end portion 64 and see annotated drawing labeled Drawing 9-1); 
wherein the assembling base (elements 640, 62, 610 and 61) and the connecting base (see top end portion 64 and annotated drawing labeled Drawing 9-1) are cylinder-shaped, and the joint portion (post 63) is cuboid-shaped; 
wherein each of the convex curved surfaces is contacted with each side of the joint portion (post 63; see annotated drawing labeled Drawing 9-1).

    PNG
    media_image1.png
    436
    829
    media_image1.png
    Greyscale



In regards to claim 17, 
The driving head structure of the socket wrench of claim 9, wherein a diameter of the assembling base (elements 640, 62, 610 and 61; considering diameter of circular shoulder 610) is larger than a diameter of the connecting base (see annotated drawing labeled Drawing 17-1).

    PNG
    media_image2.png
    436
    788
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shiao (US Patent No. 6209423) and further in view of Chaconas (US Patent No. 5910197).

In regards to claim 10, Shiao teaches
The driving head structure of the socket wrench of claim 9, wherein the connecting base (see top end portion 64 and see annotated drawing labeled Drawing 9-1).
Shiao fails to disclose that the connecting base “further comprises at least one convex portion”. 
However, Chaconas teaches “a plurality of circumferentially-spaced radially-projecting driving lugs 16 (convex portion) are formed on the drive tang 14 (joint portion). In the preferred embodiment of FIG. 3A, a collar 17 (connecting base) is disposed between the driving lugs 16 (convex portion) and the ratchet gear 13 (assembling base; see annotated drawing labeled Drawing 10-1).” 

    PNG
    media_image3.png
    405
    572
    media_image3.png
    Greyscale

Shiao and Chaconas are considered to be analogous to the claimed invention because they are in the same field of socket wrench engagement structures.  
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Shiao to incorporate the teachings of Chaconas and include convex portions disposed on the connecting portion in the form of lugs in order to cooperate with a specially designed socket, wherein the lugs provide a torque transmission between the wrench and socket to supplement the drive between the post and socket opening, reducing bending and torsional stress, which would increase the longevity of the tool’s use lifespan (Chaconas page 13 column 4 lines 21-29, 33-45).
NOTE: A convex polygon has no diagonal with points outside of the polygon, therein the lugs 16 geometrically constitute a convex shape.


The driving head structure of the socket wrench of claim 10, wherein the at least one convex portion (Chaconas lugs 16) is located between any two of the convex curved surfaces adjacent to each other and connected to the joint portion (post 63; see annotated drawing labeled drawing 11-1).

    PNG
    media_image4.png
    485
    767
    media_image4.png
    Greyscale

In regards to claim 12, Shiao as modified teaches
The driving head structure of the socket wrench of claim 11, wherein the joint portion (post 63) has a plurality of edges, each side of the joint portion (post 63) is between two of the edges adjacent to each other, and the at least one convex portion (Chaconas lugs 16) is connected to one of the edges (see annotated drawing b).

    PNG
    media_image5.png
    521
    1028
    media_image5.png
    Greyscale



In regards to claim 13, Shiao as modified teaches
The driving head structure of the socket wrench of claim 12, wherein the edges of the joint portion (post 63) are arc edges (see annotated drawing of Shiao Fig.9 labeled drawing 13-1).

    PNG
    media_image6.png
    306
    748
    media_image6.png
    Greyscale


In regards to claim 14, Shiao as modified teaches
The driving head structure of the socket wrench of claim 10, wherein the at least one convex portion (Chaconas lugs 16) is in a shape of a curved sheet or in a shape of a bump (see annotated drawing labeled drawing 14-1).


    PNG
    media_image7.png
    405
    572
    media_image7.png
    Greyscale

In regards to claim 15, Shiao as modified teaches
The driving head structure of the socket wrench of claim 10, wherein a number of the at least one convex portion (Chaconas lugs 16) is two, and the convex portions (Chaconas lugs 16) are diagonally located to each other (see annotated drawing labeled drawing 15-1).

    PNG
    media_image8.png
    405
    572
    media_image8.png
    Greyscale


In regards to claim 16, Shiao as modified teaches
The driving head structure of the socket wrench of claim 9, wherein the assembling base (elements 640, 62, 610 and 61) comprises a plurality of teeth (toothed portion 62) located on an outer surface thereof (see annotated drawing labeled drawing 16-1).

    PNG
    media_image9.png
    436
    829
    media_image9.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Braatz (US Patent No. 2896985) teaches forming a hole through the body of the socket used in 
connection with a detent on the socket or socket rotating tool.
	Thurber (US Patent No. 2600924) teaches extractors for removing embedded broken stud bolts, and the like, which have the head or body of the bolt broken off flush or below the plane surface of an engine block or other threaded member in which the stud is embedded.
	York (US Patent 1371965) teaches devices for removing the so-called port plugs from the cylinders of internal combustion engines, such as those usually found on the engines of automobiles. 
	Lisle (US PG Pub No. 20130126197) teaches a finger operable, reverse drive holder tool includes an annular knob or handle with a one-way clutch axially retained within the handle and capable of removably receiving a selected holder (see figure 12 and 13).
	Orion (US PG Pub No. 20100326249) teaches a wrench adapter that includes a body that has a base member with a bottom surface and a top surface. The body has a square shaped male drive with a side wall surface.
	Hyatt (US Patent No. 6240813) teaches a drive socket and the like includes forming a groove to extend along a face of an elongated drive opening in a metal workpiece from one end of its drive opening, moving material from the surface of the groove to increase its depth from its outer end along only a portion of its length and gathering the material so moved from the groove surface to form a ledge between ends of the groove, whereby a recess is defined by the groove extending beyond the ledge.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723